DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Status of the Claims
Claims 1 – 13 are pending in the present application.
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1 – 12), drawn towards a method for forming organic semiconducting materials, in the reply filed on November 22, 2022 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the FT4-based organic semiconducting material as presented below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The traversal for the restriction is on the grounds that according to MPEP §803, two separate criteria are necessary for the Office to require restriction: (1) the inventions must be independent or distinct, and (2) there would be a serious burden on the Examiner to search and examine the claims. Applicant states that the amendment to claim 13 to be dependent on claim 1 makes the proposed groups of claims inextricably intertwined. Applicant further states that conducting a comprehensive search regarding any one of the groups, it would be inherently necessary to review the same pertinent fields and classes of prior art relating to the other group.
	This is not found persuasive because Applicant’s amendment to claim 13 to recite the limitation “An organic semiconducting material produced by the method of claim 1, wherein the organic semiconducting material is selected from …” makes said claim a product-by-process claim. MPEP §2113 recites “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production”. As recited in the restriction requirement dated September 29, 2022, search for a compound of an organic semiconducting material would not encompass the scope of a method for forming organic semiconducting materials comprising said compound. See, page 3, point 4. Thus, there would be a serious search burden to examine the complete scope of all of the claims. 
	The traversal for the species election requirement is on the grounds that there is a common core structure, namely a tetrathienoacene (FT4) moiety, present in all compounds. Thus, searching the common moiety relative to all compounds recited in claim 13 would not present a serious burden on the Examiner. This is not found persuasive because while the compounds in claim 13 comprise a common core structure, it is not sufficient since the first compound on page 3 as claimed in the present claim 13 would require different scope of search and consideration that the 4th compound on page 6 as claimed in the present claim 13.
	The requirement is still deemed proper and is therefore made FINAL.
The present claim 6 is drawn towards the method of claim 1, wherein the final FT4-based organic semiconducting compound is an oligomer comprising at least two repeat units and at most ten repeat units. The FT4-based organic semiconducting compound as elected by the Applicant is not an oligomer and does not read upon the scope of the present claim.
	The present claim 7 is drawn towards the method of claim 1, wherein the final FT4-based organic semiconducting compound has a molecular weight in a range of 1000 Da to 12500 Da. However, it is noted that the FT4-based organic semiconducting compound as elected by the Applicant has a molecular weight of 925.50 Da (according to ChemDraw, version 20.1.0.110), which falls outside the range as recited in the present claim 7.
	Therefore, claims 6 – 7 are withdrawn from further consideration as being drawn towards non-elected species.
Search: The method for forming the Applicant’s elected organic semiconducting material is found to be free of prior art. Therefore, search has been further expanded to include the scope of the method for forming general organic semiconducting material as recited in the present claim 1.
Priority

    PNG
    media_image2.png
    66
    244
    media_image2.png
    Greyscale

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 6, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910842295.X application as required by 37 CFR 1.55. Therefore, the present claims are examined with an effective filing date of September 4, 2020 (filing date of the present application)

Information Disclosure Statement
The information disclosure statement filed on February 3, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2010138650 A1 (He).
	With respect to the present claims 1 – 5, 8 – 10 and 12, He teaches a method of reacting 0.58g of compound 2 (di-C13-FT4 di-bromide) with 0.62g of 2-thioenyl tri-n-butyltin in a microwave reaction test tube. He teaches that 0.250g of Pd(PPh3)4 and 9 mL of toluene were added to the reaction mixture, placed into the microwave reactor for 40 minutes at 120 °C and purified by silica gel column chromatography using hot hexane as the elutant. The reaction mixture was filtered and dried to obtain 0.49g (84% yield) of an organic semiconducting compound 3 (α-, α’-thiophene substituted, β-, β’-alkyl substituted fused thiophen FT4). See, page 30, Example 1. The process is presented below:

    PNG
    media_image3.png
    184
    967
    media_image3.png
    Greyscale

	With respect to claim 11, He teaches that the method can also be used to prepare the organic semiconducting compound (See, page 36, Table 1) as presented below:

    PNG
    media_image4.png
    140
    446
    media_image4.png
    Greyscale

The present description teaches the method for forming an organic semiconducting compound as presented below:

    PNG
    media_image5.png
    109
    917
    media_image5.png
    Greyscale

	Since He teaches the same organic semiconducting compound and the method for forming said compound as disclosed in the present application, it is noted that the compound as taught by He would inherently possess the same fluorescence intensity as the final FT4-based organic semiconducting compound in the present application. MPEP 2112.01(I) states:
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

	Therefore, the prior art reference anticipates the present claims.

Conclusion
Claims 1 – 5 and 8 – 12 are rejected.
Claims 6 – 7 and 13 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626               

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626